Bierly, C. J.
Appellant, Sperry Rubber and Plastics Company, submitted its transcript and assignment of errors in this cause on the 21st day of July, 1965.
On August 16, 1965, appellant, by William R. Riggs, its counsel, filed a motion to dismiss appeal, therein reciting that appellant no longer desires to prosecute its appeal from the decision of the appellee, Review Board of the Indiana Employment Security Division, in this cause; that appellees have filed no assignment of cross-errors; and that said appeal should be dismissed.
Appellant’s motion to dismiss this appeal is now submitted to the court for examination and determination.
The court now finds that proof of service of notice was properly given appellees; that no assignment of cross-errors has been filed in said cause; and that no objections to appellant’s motion to dismiss have been filed by appellees.; and that appellant’s motion to dismiss appeal should be granted.
*451Appeal dismissed, with costs to be charged against appellant.
Note. — Reported in 209 N. E. 2d 735.